Citation Nr: 1538466	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-33 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for left ear hearing loss disability.

2. Entitlement to service connection for right ear hearing loss disability.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1968 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. In that decision, the RO denied service connection for bilateral hearing loss and tinnitus. The issue of service connection for bilateral hearing loss has been rephrased in light of the outcome of this decision.

In November 2013 the Veteran indicated that he was withdrawing a previous request for a hearing in connection with his appeal and that he wished for his case to be sent to the Board for a decision. 

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA/VBMS. 

The issues of entitlement to service connection for right ear hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have left ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The claimed left ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

A letter dated in December 2012, issued prior to the decision on appeal, discussed the evidence necessary to support a claim for service connection and the Veteran was informed of the allocation of responsibilities between himself and VA. The Veteran was also advised of the manner in which VA determines disability ratings and effective dates. 

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

With respect to VA's duty to assist, service and VA treatment records have been associated with the record. A VA audiological examination was conducted in May 2013. The Board finds that the examination is adequate in that it was conducted by a skilled clinician who reviewed the record, interviewed the Veteran, and performed an appropriate examination. The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal as to the issue of service connection for left ear hearing loss disability.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

With respect to claims for service connection for hearing loss, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for left ear hearing loss disability. For the reasons stated below, namely because there is not a current hearing loss disability as defined by pertinent VA regulation, the Board finds that service connection for a left ear hearing loss disability is not warranted on a direct or presumptive basis.

The Veteran has stated that he currently has left ear hearing loss that is related to his duties during active naval service. Specifically, he alleges that he was exposed to loud noise while working with and alongside three inch, five inch, and eight inch guns on the U.S.S. Saint Paul. In addition, the Veteran reports that in March 1971 he complained of hearing loss, and that he was told he did have some hearing loss, but there was not much that could be done. 

Service treatment records are negative for diagnosis, complaints or findings of left ear hearing loss. The Veteran's April 1968 entrance examination reflects the following left ear puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
5
10
15

The Veteran's separation examination reflects normal general clinical examination of the ears, a whispered voice test result of 15 out of 15 for the left ear, and contains no reference to hearing loss.  

The Veteran's left ear hearing loss has not reached the level of disability for VA purposes outlined in 38 C.F.R. § 3.385. See May 2013 VA Examination Report; August 2012 VA audiogram. His auditory threshold results for the relevant frequencies were less than 40 decibels, the thresholds for at least three of the relevant frequencies were less than 26 decibels, and the speech recognition score for the Maryland CNC Test was not less than 94 percent. See May 2013 VA Examination Report and August 2012 VA audiogram; 38 C.F.R. § 3.385.

Specifically, the Veteran's left ear auditory puretone threshold results from the May 2013 VA Examination Report measure as follows:
      



HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
30
30

The Veteran's May 2013 VA examination also returned a speech recognition score result of 96 percent for the left ear's Maryland CNC Test. In the Diagnosis section of the pre-printed VA examination form, the VA examiner checked "sensorineural hearing loss (in the frequency range of 500-4000 Hz).*" The corresponding Note explanation on the examination form indicates as follows, "The Veteran may have hearing loss at a level that is not considered to be a disability for VA purposes. This can occur when the auditory thresholds are greater than 25 dB at one or more frequencies in the 500-4000 Hz range." The Board notes that the examiner did not check the box for, "Significant change in hearing thresholds in service***."

The record also contains an August 2012 VA audiogram chart in the VA treatment records that does not indicate any hearing loss disability for VA purposes in the left ear. The results of this exam read as follows:
	approximately 15 decibels for the 500 Hertz frequency, 
	approximately 20 decibels for the 1000 Hertz frequency,
	approximately 20 decibels for the 2000 Hertz frequency,
	approximately 25 decibels for the 3000 Hertz frequency, and
	approximately 30 decibels for the 4000 Hertz frequency.

As none of the criteria delineated in 38 C.F.R. § 3.385 have been met, the Board finds that the Veteran's left ear hearing loss is not disabling for VA purposes. See 38 C.F.R. § 3.385. To the extent that the examiner in May 2013 indicated a diagnosis of hearing loss in the left ear, it was specifically noted that the Veteran's degree of hearing loss did not meet the objective criteria for VA service connection purposes. Further, the examiner, who reviewed all relevant records, including service treatment records, did not find significant threshold shift in service. The data as to the level of auditory acuity is uncontroverted. 

The Board also notes that the record does not contain other audiometric evidence of a left ear hearing loss disability at any point during the appeal. As such, the Veteran does not have a current disability under the law, and as a result, service connection for a left ear hearing loss disability cannot be granted. Brammer, 3 Vet. App. at 223.

Further, as there is no current disability, service connection on a presumptive basis or based on continuity of symptomatology is also not warranted. See 38 C.F.R. §§ 3.307, 3.309; Brammer, 3 Vet. App. 223; Walker, 708 F.3d 1331. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.


REMAND

The Veteran has a current diagnosis of hearing loss in the right ear and tinnitus. See May 2013 VA Examination Report; 38 C.F.R. § 3.385. The May 2013 VA Examination Report measures the Veteran's right ear hearing loss as a disability for VA purposes with a 40 decibel loss at 4000 Hertz and a speech recognition score from the Maryland CNC Test of 92 percent. See 38 C.F.R. § 3.385.

Furthermore, the May 2013 VA Examination Report notes the Veteran's complaint of tinnitus and the examiner opines the diagnosis of tinnitus is likely a symptom associated with the hearing loss. 

The Board finds the Veteran's assertions as to his acoustic trauma in service to be generally consistent with his naval service as documented and described. To that end, he asserted in November 2012 that he was exposed to loud noise while working with and alongside three inch, five inch, and eight inch guns on the U.S.S. Saint Paul. His DD form 214 reflects that he served aboard this ship and that he had over 2 years and 5 months of foreign or sea service. In addition, his July 2013 and November 2013 statements reflect his assertion that in March 1971 he complained of hearing loss and tinnitus, and that he was told he did have some hearing loss, but there was not much that could be done. 

The crucial remaining issue is whether there is a nexus between the Veteran's current disabilities of right ear hearing loss and tinnitus, and his conceded in-service noise exposure. The instant medical opinion is inadequate, as it is based on a lack of medical documentation of in-service hearing loss, and the examiner does not actually address whether the Veteran's current disability is related to the Veteran's service in light of his assertions as to hearing loss since exposure to the acoustic trauma in service. See Buchanan, 451 F.3d at 1336. The absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service medical findings of hearing loss that meet the regulatory requirements for disability under 38 C.F.R. § 3.385, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley, 5 Vet. App. at 159. 

A VA addendum medical opinion is therefore warranted to determine the etiology of the Veteran's current hearing loss disability and tinnitus. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter). 

Accordingly, the case is REMANDED for the following action:

1. The paper claims file, Virtual VA/VBMS records, and a copy of this remand must be made available to, and reviewed by, the May 2013 examiner (or a suitable substitute) to determine the etiology of the Veteran's right ear hearing loss and tinnitus. The examiner must indicate on the examination report that the case was reviewed again. 

The examiner should provide an opinion addressing the following questions:

a) Did the Veteran's right ear hearing loss manifest to a compensable degree within one year of his separation from service?

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right ear hearing loss was incurred in or aggravated by service to include acoustic trauma in service?

c) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinnitus was incurred in or aggravated by service to include acoustic trauma in service?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's noise exposure consistent with his duties on the U.S.S. Saint Paul. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in furtherance of his perceived loss of hearing. See Jandreau, 492 F.3d at 1377.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

2. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


